2013-Sep-14 01 :2 4 PM Bank o f America 909-868 -1 216                                                                                         1/4



 Bank of America•                                                                Business Signnture Card
  BANK OF AMERICA, N.A. (THE ''BANK")                                            with Substitute Form W-9

  Account Number:                     0~0"'3"-99,c._,_ _ _ _ _ __                                                    Bank Number: ,,3.,_,18,,___ __

  Account Type:            18100A            DsAv          r:]co
  Account Title:
  SPEEDY LION RENEWABLE FUEL INVESTMENTS,1_L\•• C




  Legal Designation:
  0 lndividuaUSole Proprietor D Trust/Estate O Unincorporatell Aascclatlon O C Corporation O S Corporaticn
  D Partnership (Enter tbe type ofpartnenhip: General, LP, LLP or LLLP)
  lxJ    Limited Liability Company (Enter tax claniflcatlon: C-C Corporallon, S=S Corporation, P.Partnershlp or McSlngle Member Sole Proprietor) M

  0      Other (Defined in W.JI instructi<>ns)
  Social Security Number _ _ _ _ _ _ _ _ _ _ _ __ (or)                      Employer Identification Number                :.,-3:.::6c,,0'"'9""504"-'-----------

  By signing below, I/we ai:knowledge and agree that this account is and will be governed by the tenns and conditions set forth in the account
  opening documents for my/our account. as they arc amended from timci to timci. The account opening documents include the Deposit Agreement nnd
  Disclosures and the Business Schedule of Fees. Furthennore, I/we acknowledge the receipt of these documents. By signing below, I/we
  acknowled11e and agree that the signature(s) will serve 11£ verification for ony transactions in connection with this account, and as the certification
  (set fonh below) of the taxpayer idcntificntion number (TIN) to which I/we want interest reported. The Deposit Agreement includes a provision for
  alternative dispute resolution.

  Subsdtutc Form W-9. Certification - Under penalties of perjury, I certify that: (I) The number shown on this fonn is the correct taxpayer
  identification number (or I am waiting for a number to be issued to me), and (2) I am not subject to backup withholding because: (A) I nm exempt
  from backup withholding, or (B) I have not been notified by the Internal Revenue Service (IRS) that I am subject to baclcup withholding as a result of
  a fnilure to report all interest or dividends, or (C) The IRS has notified me that I am no longer subject to backup withholding, and (3) I am a US
  citizen or other US person (Defined in the W-9 instroctions).

  Certification Instructions: You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup
  withholding because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For
  mortgage interest paid, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement 11rrangcmcint
  (IRA), and generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN.
  (Please refer to the lRS instructions for Form W-9),
                                                              The Internal Revenue Service does not require your consent to any provision of this
         0    Exempt Payee (check if applicable)              document other than the certifications required to avoid backup withholding.


         D Nonresident Allen Status (if applicable) lfthc beneficial owner of this account is a foreign person, check here, and complete and sign
              the applicable Form(s) W-8.

                 Name (typed or printed)

  I ORlGOR TERMENDJIAN                                   MEMBER
                                                                    Title (If applicable)




  2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - -
                                                                                                       ~,W
                                                                                                      ~~                                         .
                                                                                                                                                        Date

                                                                                                                                                      7-IPA

  3_ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - -

  4_ _ _ _ __ _ __ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


  s_________________ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                           c, 2012 Bank of Amerle1., N.A. All Rights Ra;crvcd
  I/CA
  G0-\4-9197M 02-2013
                                                                      JIIIIIIIIIII Ill llllllll II IIll llDllll Ill lllllll llll lllllll l!I
                                                                                                                                                     Page I of2



                                                                                             GOVERNMENT
                                                                                               EXHIBIT

                                                                                                  2-9
                                                                                            2:18-CR-00365 JNP
                                                                                                                           WASH-0502123-001
